Name: Commission Regulation (EC) NoÃ 1595/2005 of 29 September 2005 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy
 Date Published: nan

 30.9.2005 EN Official Journal of the European Union L 254/50 COMMISSION REGULATION (EC) No 1595/2005 of 29 September 2005 fixing the export refunds on cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 september 2003 on the common organisation of the market in cereals (1), and in particular Article 13(3) thereof, Whereas: (1) Article 13 of Regulation (EC) No 1784/2003 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund. (2) Commission Regulation (EC) No 1517/95 of 29 June 1995 laying down detailed rules for the application of Regulation (EC) No 1784/2003 as regards the arrangements for the export and import of compound feedingstuffs based on cereals and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (2) in Article 2 lays down general rules for fixing the amount of such refunds. (3) That calculation must also take account of the cereal products content. In the interest of simplification, the refund should be paid in respect of two categories of cereal products, namely for maize, the most commonly used cereal in exported compound feeds and maize products, and for other cereals, these being eligible cereal products excluding maize and maize products. A refund should be granted in respect of the quantity of cereal products present in the compound feedingstuff. (4) Furthermore, the amount of the refund must also take into account the possibilities and conditions for the sale of those products on the world market, the need to avoid disturbances on the Community market and the economic aspect of the export. (5) The current situation on the cereals market and, in particular, the supply prospects mean that the export refunds should be abolished. (6) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EC) No 1784/2003 and subject to Regulation (EC) No 1517/95 are hereby fixed as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 30 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 147, 30.6.1995, p. 51. ANNEX to the Commission Regulation of 29 September 2005 fixing the export refunds on cereal-based compound feedingstuffs Product codes benefiting from export refund: 2309 10 11 9000, 2309 10 13 9000, 2309 10 31 9000, 2309 10 33 9000, 2309 10 51 9000, 2309 10 53 9000, 2309 90 31 9000, 2309 90 33 9000, 2309 90 41 9000, 2309 90 43 9000, 2309 90 51 9000, 2309 90 53 9000. Cereal products Destination Unit of measurement Amount of refunds Maize and maize products: CN codes 0709 90 60, 0712 90 19, 1005, 1102 20, 1103 13, 1103 29 40, 1104 19 50, 1104 23, 1904 10 10 C10 EUR/t 0,00 Cereal products excluding maize and maize products C10 EUR/t 0,00 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended. C10 : All destinations.